Citation Nr: 0809672	
Decision Date: 03/21/08    Archive Date: 04/03/08

DOCKET NO.  03-03 239	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to service connection for residuals of a head 
injury.

2.  Entitlement to service connection for encephalitis.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

G.A. Wasik, Counsel


INTRODUCTION

The veteran had active duty service from November 1963 to 
November 1966.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2002 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  

The issues on appeal were originally before the Board in 
December 2003 when they were remanded for additional 
evidentiary development.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required on his part.  


REMAND

In December 2003, the Board remanded the issues on appeal, in 
part, to obtain a VA examination of the veteran in support of 
his claim.  The Board's December 2003 remand instructions 
ordered that the veteran should be scheduled for a VA 
examination in order to ascertain the nature and etiology of 
his claimed residuals of a head injury and encephalitis.  The 
remand instructions specifically provided that, if a medical 
examination could not be obtained due to the veteran's 
incarceration, the RO should provide the veteran's claims 
file to an appropriate medical specialist and an opinion 
should be rendered based upon the medical evidence of record.  
A review of the claims file reveals that the facility at 
which the veteran is incarcerated would not allow the veteran 
to travel to a VA facility for an examination and the local 
RO did not have any health care professionals who could 
evaluate the veteran at his place of incarceration.  
Significantly, the RO has not sent the veteran's file to be 
reviewed by an appropriately qualified medical specialist so 
that an opinion can be rendered based on the evidence of 
record as directed by the Board's December 2003 remand.  In 
the case of Stegall v. West, 11 Vet. App. 268 (1998), the 
United States Court of Appeals for Veterans Claims (known as 
the United States Court of Veterans Appeals prior to March 1, 
1999) (hereinafter, "the Court") held that a remand by the 
Board imposes upon the Secretary of the VA a concomitant duty 
to ensure compliance with the terms of the remand.  It was 
further held that where the remand orders of the Board are 
not complied with, the Board errs in failing to insure 
compliance.  The Court also noted that its holdings in that 
case are precedent to be followed in all cases presently in 
remand status.  Id.  In light of the foregoing, this case 
must be remanded again for the actions set forth below.  

Accordingly, the case is REMANDED for the following action:

1.  Send the claims file for review by an 
appropriately qualified medical specialist 
in order to ascertain the nature and 
etiology of the veteran's claimed 
residuals of head injury and encephalitis.  
The examiner is requested to review all 
pertinent records associated with the 
claims file.  The examiner is requested to 
report complaints and clinical findings in 
detail.  The examiner should opine whether 
it is at least as likely as not that any 
current residuals of a head injury and/or 
encephalitis are related to the veteran's 
service-connected nasal fracture or 
otherwise related to his period of active 
service.  All opinions should be supported 
by a complete medical rationale and should 
identify the relevant facts relied upon.

2.  Then, readjudicate the issues on 
appeal.  If the benefits sought on appeal 
are not granted, the veteran and his 
representative should be furnished a 
Supplemental Statement of the Case.  That 
document should include notice of all 
relevant actions taken on the claims for 
benefits, a summary of the evidence 
pertinent to the issues on appeal, and the 
applicable law and regulations.  After the 
appropriate period of time in which to 
respond has been provided, the case should 
be returned to the Board for further 
review.

The appellant and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



